                    Case 1:20-cv-00012-NLH Document 13 Filed 02/12/20 Page 1 of 1 PageID: 86

                                                                                 ~~ -cxe sTq^
                                                                           ~4p" ..~:       :- ~on

                                                                           w

                                                                           vi~
                                                                           i       ~~
                                                                                   ~             ~
                                                                                             `: -M

                                                                                   ~`/~^
                                                                                 ^I




                                                              State of New Jersey
PHILIP D. MURPHY                                           OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
     Gouer-nor                                          DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                              DIVISION OF CRIMINAL JUSTICE
SHEILA Y. OLIVER                                                         PO BOX 085                                            VERONICA ALLENDE
  Lt,. Gouei~nor                                                    TRENTON, NJ 08625-0085                                         Director
                                                                   TELEPHONE: (609) 984-6500


                                                                               February 6, 2020

   The Honorable Jennifer Webb-McRae
   Cumberland County Prosecutor
   115 Vine Street
   Bridgeton, New Jersey 08302

                                       Re:      Monty P. Milbourne v. Richard Smith
                                                Civil Action No. 20-0012(NLH)

    Dear Prosecutor Webb-McRae:

         Enclosed please find a petition for a writ of habeas
   c orpus, and memorandum opinion and order of the United States
   District Court.   We are forwarding this to you as the issues are
   matters routinely handled by your office.

         By copy of this letter, we are requesting the United States
    District Court remove our office from receiving further
    electronic notifications in this matter.  Thank you.

                                                                               Very truly yours,


                                                                                 C~~~'~"'l                r%
                                                                               Carol M. Henderson, AAG
                                                                               Chief, Appellate Bureau

    CMH/as
    Enclosure
    c : William T. Walsh, Clerk, United States District Court (w/o encl. )
        Karin M. Burke, Assistant Director, Department of Corrections
          O ffice of Regulatory & Legal Affairs(w/o encl. )
        Monty P. Melbourne #46305, pro se(w/o encl. )




         ```t \i l lln.t~                                                                                                           ~~~„~~h~„~i,

    ~ e1A
                              j.                                                                                                   ~\
                                                                                                                                   `
    `                                                                                                                                               ~~%
                                                                                                                                           t "#''   i

    v
                                   New Jersey Is An Equal Opportunity Employe- • Printed on Recycled Paper and is Recyclable
                                                                                                                                    •    ~~

        ~~'F                                                                                                                            ~//4 ~~p~~\\
                           ~\P~♦
               (~f M1 tN
